NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JAMIE WILLIAMS,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4669
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.



PER CURIAM.

             Affirmed. See Wood v. State, 750 So. 2d 592 (Fla. 1999); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State,

827 So. 2d 1054 (Fla. 2d DCA 2002); Camille v. State, 803 So. 2d 910 (Fla. 2d DCA

2002).



SILBERMAN, BLACK, and SMITH,JJ., Concur.